Citation Nr: 0620608	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992, including service in the Southwest Asia 
Theater of operations from February 11, 1991 to June 5, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for dysthymic disorder, adjustment disorder, 
paranoid personality disorder, and PTSD.  

In a May 2005 decision, the Board determined that new and 
material evidence had been submitted and reopened the claim 
of entitlement to service connection for a chronic 
psychiatric disorder, including PTSD.  The Board then 
remanded the case to the RO for additional development of the 
record and a de novo review of the evidence.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in September 2005.  In December 2005, the 
Board again remanded the case to the RO for still further 
evidentiary development.  Another SSOC was issued in March 
2006.  The AOJ has returned the case to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran was not diagnosed with an acquired 
psychiatric disorder during his period of active service or 
within one year of his discharge from service.  

2.  The veteran does not have PTSD.  

3.  Competent evidence of a nexus between the veteran's 
period on active duty and a psychiatric disorder, currently 
diagnosed as psychosis and anxiety disorder, has not been 
presented.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include psychosis 
and anxiety disorder, was not incurred in or aggravated by 
service, and psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.304 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in May 2005 was not given prior to 
the first RO adjudication of the claims, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Another letter 
was issued in January 2006.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
left zygoma and ventral hernia, given that there has been a 
Board remand, and he has been provided all the criteria 
necessary for a higher disability rating, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The records reflect that the veteran entered active duty in 
September 1988; an enlistment examination was negative for 
any complaints, findings or diagnoses of a psychiatric 
disorder.  The service medical records indicate that the 
veteran was seen in January 1991 for high stress.  A 
separation examination, conducted in July 1991, was negative 
for complaints, findings or diagnosis of a psychiatric 
disorder.  The psychiatric evaluation was normal.

In July 1993, the veteran sought counseling regarding 
adjustment to civilian life; he reported a history of 
marijuana use.  The diagnosis was ineffective coping.  During 
a clinical visit in October 1995, it was noted that the 
veteran arrived for a session to deal with feelings and 
traumas from Desert Storm; he stated that he had not talked 
with anyone about these before.  The examiner noted that the 
veteran appeared to have functioned well prior to going to 
Saudi.  He was particularly concerned about a shot he and 
others were required to take when in Saudi which was to 
provide protection in case gases were used.  The veteran 
described one trauma when he had just left the airport and 
was in a port about 5 miles away when a bomb exploded and 
killed 100 reservists from Pennsylvania; he stated that he 
ran for his weapon but everyone thought he was "going" nuts 
because of how panicky he was.  He also indicated that he 
experienced at least 3 scuds attacks, one of which occurred 
on his first night in Saudi.  On anther occasion, the veteran 
indicated that he and his commanding officer were surrounded 
by 4 Kuwaiti rebels, with one of them pointing a gun right at 
him; he thought they were going to be killed.  The veteran 
also recalled seeing tanks blown to pieces and one dead 
person with his feet tied floating in the water.  The veteran 
reported feeling anxious, mistrusting of everyone, paranoid, 
and hopeless.  The assessment was PTSD.  Another VA progress 
note in October 1995 reflects a diagnosis of acute anxiety 
disorder.  

Among the above records is the report of a mental health 
intake and assessment, dated in October 1997, complaining of 
a chemical imbalance and mood swings since 1993.  Following a 
mental status examination, the examiner stated that the 
veteran had B.A.D., but he did not fully meet DSM IV criteria 
for that disorder.  He also had negative family history for 
affective disorder.  The veteran explained that the veteran 
may have PTSD related to his experience in the Gulf War, 
though he did not fully meet the criteria for that disorder.  
The veteran acknowledged the need for help managing his 
anger.  The examiner noted that the diagnostic issues were 
somewhat unclear at this time, but would hopefully be 
clarified when the veteran entered mental health treatment.  
The pertinent diagnoses were R/O PTSD related to gulf war; 
R/O etoh abuse; R/O marijuana abuse; and R/O physical abuse 
as a child.  During a subsequent evaluation, in October 1997, 
the examiner stated that although it was hard to sort out if 
the veteran's symptoms represented a bipolar disorder or 
characterologic impulse dyscontrol, he probably deserved a 
trail or a mood stabilizer.  

The veteran was afforded a VA compensation examination in 
March 1998, at which time it was noted that he was referred 
for a psychiatric evaluation in regard to mood swings.  He 
reported explosive and unpredictable emotional blowups.  The 
veteran indicated that, while stationed in the Persian Gulf, 
he was exposed to some kind of pesticide that was spread 
around to kill rats and flies.  The veteran indicated that, 
after he returned from the Gulf, he began to experience 
unpredictable blowups and anger, and belligerent behavior 
which he had not had before.  Following a mental status 
examination, the examiner stated that he found no basis for a 
diagnosis of a bipolar disorder, but believed that the 
veteran's current depression was related to his financial 
hardship and difficulty he had had making his marriage work 
and providing for his family.  The examiner's opinion was 
that the veteran's primary diagnosis was a paranoid 
personality disorder.  

Received in April 1999 were VA progress notes, dated from 
October 1997 to February 1999, reflecting clinical evaluation 
for several disabilities, including mood swings.  

The veteran was afforded another VA examination in August 
1999.  At that time, the veteran complained of fatigue and 
outbursts of anger.  The veteran also reported experiencing 
auditory hallucinations.  He also admitted to having suicidal 
and homicidal thoughts.  Following a mental status 
examination, the examiner stated that the allegations of 
fatigue could certainly be related to the dysthymic disorder 
and more than likely are.  The veteran denied any particular 
sleep disturbance and did not describe any sleep disturbance.  
The examiner stated that the etiology of the veteran's 
further complaints was not known.  

Of record is the report of a neuropsychological evaluation, 
dated in July 2005.  At the time of his examination, it was 
noted that the service medical records included a note from 
January 14, 1991, indicating that the veteran did not have 
any problems handling stress; he wanted to stop smoking and 
was overweight.  The veteran described a series of incidents 
that occurred during his period of active duty.  The veteran 
recalled traveling with his commanding officer (CO) in a jeep 
to a port in Kuwait when they were suddenly surrounded by 
"kafge rebels" at a checkpoint; he stated that "one of 
them held an AK to my head and I thought my life was over."  
The veteran indicated that his CO yelled out that they were 
Americans and the rebels pulled back.  The veteran also 
recalled seeing decomposing bodies in the water, hanging 
vertically as if tied up with weights on their feet.  The 
veteran reported being stationed with the 97th Transport 
Company and was trained as a crane operator; however, he was 
in charge of maintenance of the motor pool and frequently 
worked as a driver.  The veteran described his fear while 
driving as there were huge potholes and he worried his jeep 
would roll when he hit them; he also recalled seeing many 
tanks and cars blown up.  The veteran also reported being 
awakened by alarms indicating incoming scud missiles or 
chemical weapons.  

Following an evaluation, the examiner diagnosed the veteran 
with cannabis dependence and alcohol abuse.  The examiner 
noted that the veteran participated in four hours of 
psychological assessment and a one-hour psychodiagnostic 
interview.  The examiner explained that the degree to which 
the veteran was using alcohol and marijuana currently 
prevented a clear understanding and diagnosis of his 
psychological conditions.  The examiner noted that the 
veteran's performance on objective assessment was reflective 
of significant psychological distress.  She further noted 
that there was some indication that the veteran was 
amplifying the extent of his distress; therefore, an accurate 
diagnostic picture was impossible to clarify.  The examiner 
stated that, given the veteran's tendency to over-endorse 
symptoms, he would likely meet criteria for PTSD as well as 
many other psychiatric disorders.  She noted that, should the 
veteran become clean and sober for a period of three to six 
months, examination and diagnosis could be again attempted.  

The veteran was also afforded a psychiatric examination in 
August 2005, at which time he reiterated the incidents he 
experienced in service, similar to those reported in July 
2005.  Following a mental status examination, the examiner 
noted that the veteran served in the first Gulf war, and he 
was tangentially exposed to photos of some atrocities which 
he recalled on occasion.  The examiner reported, in general, 
the veteran's symptoms were not consistent with PTSD.  The 
examiner stated that the veteran's most profound symptoms 
were consistent with a psychosis; he noted that the psychosis 
was complicated by the veteran's regular use of cannabis and 
alcohol.  The examiner explained that the veteran appeared to 
be self-medicating some kind of anxiety disorder, which is 
difficult to assess while the veteran is under the influence 
of cannabis on a regular basis; he noted that the veteran's 
diagnosis would become much clearer if he was clean and sober 
for a number of weeks to months.  The examiner stated that, 
at the present time, the veteran fulfilled the criteria for 
psychosis, NOS, most likely complicated by cannabis 
dependence; he also fulfilled the criteria for anxiety 
disorder, NOS.  The examiner explained that, if the veteran's 
psychotic symptoms would continue after he had been free of 
cannabis use for a number of months, then the diagnosis would 
begin to look more like schizophrenia or schizoaffective 
disorder.  

In an addendum to the above VA examination, dated in January 
2006, the examiner stated that there was no indication that 
the veteran was suffering from a chronic psychiatric disorder 
at the time of the January 1991 note.  The examiner confirmed 
the previous diagnoses of psychosis, NOS, complicated by 
cannabis dependence; anxiety disorder, NOS; cannabis 
dependence; and alcohol abuse.  The examiner stated that, 
based on review of the claims file, there was no indication 
that the veteran's psychosis was a direct result of service 
in the military.  The examiner further noted that the veteran 
did have symptoms consistent with a high amount of stress and 
paranoia; however, she noted that the veteran had been 
inconsistent with regard to stressors which can be verified 
and which he tended to re-experience with regard to PTSD.  



III.  Legal Analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  In 
addition, psychoses may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit: (1) evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury or disease is not 
enough; there must be evidence of a residual disability 
resulting from that injury or disease. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between the appellant's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2005).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The evidence indicates that the veteran has received ongoing 
psychiatric treatment since 1993.  The veteran has been 
diagnosed, alternately, with psychosis, NOS, complicated by 
cannabis dependence; and anxiety disorder, NOS.  The evidence 
clearly supports the fact that the veteran suffers from a 
current psychiatric disability.  However, there is no 
competent evidence linking any of the veteran's current 
diagnoses with service.  Although service medical records 
indicate that the veteran was seen in January 1991 for high 
stress, he was not diagnosed with a psychiatric disorder; it 
is not shown that such problems for which he was evaluated 
during service represented the onset of his current 
psychiatric difficulties.  

As noted above, the first clinical diagnoses of a psychiatric 
disorder was in October 1995, several years after the 
veteran's separation from the military.  At that time, the 
veteran was diagnosed with acute anxiety disorder.  The 
evidence of record shows that subsequently, the veteran 
continued to receive treatment for psychiatric problems.  The 
most recent VA examination in August 2005 reflects diagnoses 
of psychosis and anxiety disorder; and, the examiner opined 
that there was no indication that the veteran's psychosis was 
a direct result of military service.  

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board notes that 
while the evidence of record shows that the veteran has a 
current psychiatric disability, to include psychosis and 
anxiety disorder, there is no competent medical evidence of 
record that establishes a nexus, or link, between any 
currently diagnosed psychiatric disability and the veteran's 
military service.  The veteran has not provided any credible 
evidence that would etiologically link his psychiatric 
disability with active duty service.  Therefore, in light of 
the above, the Board concludes that the veteran's psychiatric 
disability was not incurred in or aggravated by service.  
Accordingly, service connection for a psychiatric disability 
is denied.  

The veteran also contends that he suffers from PTSD.  In this 
regard, the Board notes that an October 1995 progress note 
reflects an assessment of PTSD; and during a clinical visit 
in October 1997, it was noted that the veteran may have PTSD 
related to his experience in the Gulf war, though he did not 
meet that criteria.  However, the Board notes that a VA 
psychiatric examination conducted in March 1998 indicated 
that the veteran's primary diagnosis was of a paranoid 
personality disorder.  More specifically, following a VA 
examination in August 2005, the VA examiner stated that the 
veteran's symptoms were not consistent with PTSD.  

The Board observes that the March 1998 and August 2005 VA 
findings and opinions provided a rationale supported by 
clinical findings and the veteran's medical and social 
history.  Further, those examinations were not, unlike the 
October 1995 VA progress notes, conditional or suggestive, 
and the Board finds that these opinions, due to their 
thoroughness, have greater weight on the question of whether 
the veteran has PTSD.  The Board has also reviewed the 
veteran's own statements submitted in support of his claim. 
While the Board acknowledges the veteran's belief that he 
suffers from PTSD, the veteran is not competent to offer an 
opinion regarding diagnosing a psychiatric condition.  

While the veteran is competent to note symptomatology, he is 
not competent to state that his current psychiatric 
disability is related to his active service.  Laypersons are 
not competent to render testimony concerning medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In light of the foregoing, the Board must find that there is 
no competent evidence of record to provide a nexus between 
the veteran's active service, and his current psychiatric 
disability.  The more probative evidence also establishes 
that the veteran does not have PTSD.  For these reasons, the 
Board finds that the weight of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, and this claim must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


